                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK BRETT,
    Plaintiff,

       v.                                            CIVIL ACTION N0.19-CV-4546

U.S. CUSTOMS MARLON MOLLER,
etaL,
                                                                                    FILED
      Defendants.                                                                   OCT 2 4 2019
                                                                                KATE BARKMAN, Clerk
                                                                              8¥.           Sep. Clerk
FRANK BRETT,
         Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-4674

JUDGE GOLDBERG, etaL,
         Defendants.


FRANK BRETT,
         Plaintiff,

       v.                                            CIVIL ACTION NO.19-CV-4799

McGLAGHLN, etaL,
        Defendants.

                                       MEMORANDUM

TUCKER,J.                                                             OCTOBER       2J, 2019
       Plaintiff Frank Brett, a serial prose litigant, has lodged three Complaints with the Court

in a period of three weeks. He filed Motions to Proceed In Forma Pauperis in all three cases.

As is typical of Brett's filings, his Complaints are difficult to read, rambling, and name numerous

Defendants based on allegations and events going back several decades. The Complaints
replicate each other and replicate allegations raised in prior lawsuits. Brett also moved to file his

cases under seal, as is his usual practice.

         For the following reasons, the Court will grant Brett leave to proceed in forma pauperis

and dismiss his Complaints. The Court will deny Brett's motions to file his cases under seal and

his other outstanding motion. In light of Brett's litigation history, which reflects that he has

abused the privilege of proceeding informa pauperis by repeatedly filing meritless complaints

over a period of several years, the Court will direct Brett to show cause as to why he should not

be subjected to a prefiling injunction.

    I.      FACTS AND BRETT'S LITIGATION HISTORY 1

         A. Brett's Litigation History in This Court

         Since 2008, Brett has filed fifty-four lawsuits in this Court, not counting the three

Complaints currently pending. In each of his prior lawsuits, Brett sought leave to proceed in

forma pauperis. None of Brett's previously-filed cases proceeded past screening pursuant to 28

U.S.C. § 1915, and almost all of them were dismissed because they were based on

incomprehensible or frivolous allegations, or for lack of jurisdiction. 2 Brett's Complaints are



1
 The following allegations are taken from Brett's Complaints, exhibits attached to the
Complaints, and public dockets.

2
  Brett v. Stark, E.D. Pa. Civ. A. No. 19-2504 (failure to prosecute); Brett v. Biden, E.D. Pa. Civ.
A. No. 18-4738 (failure to prosecute); Brett v. Pucol/o, E.D. Pa. Civ. A. No. 18-4634 (failure to
prosecute); Brett v. D 'Andrei, E.D. Pa. Civ. A. No. 17-5391 (complaint failed to comply with
Rule 8, was frivolous, and failed to state a claim); Brett v. Brady, E.D. Pa. Civ. A. No. 17-5295
(complaint failed to comply with Rule 8, was frivolous, and failed to state a claim); Brett v.
Goldberg, E.D. Pa. Civ. A. No. 17-5294 (complaint failed to comply with Rule 8, was frivolous,
and failed to state a claim); Brett v. Sampson, E.D. Pa. Civ. A. No. 17-5017 (complaint failed to
comply with Rule 8, was frivolous, and failed to state a claim); Brett v. Anthony Unknown, E.D.
Pa. Civ. A. No. 17-4204 (complaint failed to comply with Rule 8, was frivolous, and failed to
state a claim); Brett v. Williams, E.D. Pa. Civ. A. No. 17-3314 (insufficient informapauperis
motion); Brett v. Hines, E.D. Pa. Civ. A. No. 15-6142 (frivolous); Brett v. Sunday Breaifast
Mission, E.D. Pa. Civ. A. No. 15-5932 (frivolous); Brett v. Goldberg, E.D. Pa. Civ. A. No. 15-
                                                   2
often illegible and regularly appear grounded in paranoid delusions. They usually name

numerous defendants and discuss conduct going back decades including alleged slights, crimes,




5795 (complaint failed to comply with Rule 8, was frivolous, and failed to state a claim); Brett v.
Carramuncle, E.D. Pa. Civ. A. No. 15-4898 (frivolous); Brett v. Caranunche, E.D. Pa. Civ. A.
No. 15-4538 (frivolous); Brett v. Sampson, E.D. Pa. Civ. A. No. 15-3711 (frivolous and failure to
state a claim); Brett v. Belmont Baptist Church, E.D. Pa. Civ. A. No. 14-5172 (frivolous); Brett
v. Zane, E.D. Pa. Civ. A. No. 14-4582 (frivolous); Brett v. Ruffin, E.D. Pa. Civ. A. No. 14-4445
(frivolous); Brett v. Cooth, E.D. Pa. Civ. A. No. 14-3405 (frivolous and failure to state a claim);
Brett v. Furno, E.D. Pa. Civ. A. No. 14-3129 (frivolous); Brett v. Brady, E.D. Pa. Civ. A. No. 14-
2704 (frivolous); Brett v. Erica Unknown, E.D. Pa. Civ. A. No. 13-7549 (frivolous); Brett v. Ya
Ya, E.D. Pa. Civ. A. No. 13-7394 (frivolous); Brett v. Carramunche, E.D. Pa. Civ. A. No. 13-
6448 (frivolous); Brett v. U.S. Marshall Gary Unknown, E.D. Pa. Civ. A. No. 13-4522
(frivolous); Brett v. Unknown Internal Revenue Service Male Agent, E.D. Pa. Civ. A. No. 13-
3941 (frivolous and lack of jurisdiction); Brett v. Hill, E.D. Pa. Civ. A. No. 12-6943 (failure to
comply with Rule 8 and frivolous); Brett v. U.S. Marshall John, E.D. Pa. Civ. A. No. 12-6626
(frivolous); Brett v. Phi/a Police Dept. Unknown White Older Cop, E.D. Pa. Civ. A. No. 12-6566
(frivolous); Brett v. Lavender, E.D. Pa. Civ. A. No. 12-6406 (frivolous); Brett v. Carramunchse,
E.D. Pa. Civ. A. No. 12-6307 (complaint failed to state a claim); Brett v. U.S. Marsha/ls, E.D.
Pa. Civ. A. No. 12-6199 (complaint failed to state a claim); Brett v. Unknown Black Female U.S.
Mail Carrier, E.D. Pa. Civ. A. No. 12-5827 (frivolous); Brett v. Gertz, E.D. Pa. Civ. A. No. 12-
5798 (directing Brett to file amended complaint which he failed to do); Brett v. John the
Unknown, E.D. Pa. Civ. A. No. 12-4599 (frivolous); Brett v. Laujf, E.D. Pa. Civ. A. No. 12-4004
(complaint failed to comply with Rule 8); Brett v. Greene, E.D. Pa. Civ. A. No. 12-3589
(complaint failed to state a claim); Brett v. Brenen, E.D. Pa. Civ. A. No. 12-2964 (frivolous);
Brett v. Giorgini, E.D. Pa. Civ. A. No. 12-1571 (failure to comply with Rule 8); Brett v. Izzi,
E.D. Pa. Civ. A. No. 11-6899 (dismissed as untimely); Brett v. Izzi, E.D. Pa. Civ. A. No. 11-5969
(frivolous); Brett v. Obama, E.D. Pa. Civ. A. No. 11-5562 (frivolous); Brett v. Fed Ex, E.D. Pa.
Civ. A. No. 11-5350 (frivolous); Brett v. Marsella, E.D. Pa. Civ. A. No. 11-4477 (frivolous);
Brett v. Ni/on, E.D. Pa. Civ. A. No. 11-3135 (dismissing case against two judges as frivolous);
Brett v. Bracken, E.D. Pa. Civ. A. No. 11-2352 (frivolous); Brett v. Berman, E.D. Pa. Civ. A. No.
10-4389 (dismissing case as frivolous and directing Brett to stop filing motions in the case);
Brett v. Donahue, E.D. Pa. Civ. A. No. 10-3797 (complaint failed to comply with Rule 8); Brett
v. Phi/a. Police Dept., E.D. Pa. Civ. A. No. 10-1777 (complaint failed to comply with Rule 8);
Brett v. City of Orlando Fl. Police Dept., E.D. Pa. Civ. A. No. 09-5789 (dismissing complaint
with repetitive allegations for failure to state a claim); Brett v. Sellers Library, E.D. Pa. Civ. A.
No. 09-3132 (dismissing case against numerous defendants including the President and Vice
President as frivolous); Brett v. Furno, E.D. Pa. Civ. A. No. 08-5080 (dismissing
incomprehensible complaint naming thirty-six defendants as frivolous); Brett v. United States,
E.D. Pa. Civ. A. No. 08-4306 (dismissing case as frivolous because the complaint "consists
entirely of incomprehensible claims"). Brett also filed a case that was never unsealed, but which
was also dismissed as frivolous.


                                                  3
and conspiracies committed by members of state and federal government, court employees,

assorted corporate entities, family members, neighbors, priests, random individuals who

happened to jog by Brett on the street, and strippers. In fact, Brett has included with some of his

complaints copies of fliers advertising strip-clubs, which feature pictures of scantily clad or half-

naked women.

       Brett's complaints often repeat allegations contained in prior frivolous pleadings. He

also regularly moves to file his cases under seal out of apparent concern that his life in in danger.

       B. Brett's Litigation History in Other Federal Courts

       Brett has demonstrated a similar pattern of litigious activity in other federal district courts

throughout the country. A search of Brett's name in the Public Access to Court Electronic

Records ("PACER") system and in Westlaw reflects that Brett has filed well over one-hundred

lawsuits in at least seventeen federal district courts since 2006. 3 His cases are characteristically

"largely illegible handwritten pleading[s] containing rambling, unclear, and nonsensical

assertions." Brett v. Wingate, Civ. A. No. 15-02438, 2016 WL 1458941, at *1 (M.D. Pa. Mar.

22, 2016), report and recommendation adopted, 2016 WL 1450703 (M.D. Pa. Apr. 13, 2016);

see also Brett v. Bush, Civ. A. No. 09-0213, 2009 WL 290251, at *1 (D.D.C. Feb. 4, 2009)

("There appear to be so many factual allegations against so many defendants that the Court

cannot discern what claim or claims he brings against each defendant."); Brett v. Woodley, Civ.

A. No. 06-410, 2007 WL 1695652, at *4 (D. Del. June 8, 2007) ("Brett never identifies which

facts support which claims-or even which defendants are associated with which claims-and



3
  That number includes most of the cases filed in this district. A PACER search reflects 185
cases, but that does not count any sealed cases, including the three cases discussed herein, which
were opened under seal. That number also does not account for any cases that may have been
transferred and, thus, appear with two case numbers. Brett has been less active in the United
States Circuit Courts of Appeal, having only filed eight appeals.
                                                   4
the facts themselves are presented in such an incoherent manner that it is impossible for the court

to determine the bases for the legal claims.").

        Several courts have documented Brett's vexatious behavior. See, e.g., Brett v.

Zimmerman, Civ. A. No. 15-02414, 2018 WL 6576412, at* 1 (M.D. Pa. Nov. 2, 2018)

("Frank Brett, is a prolific serial litigant who has initiated more than a dozen prior informa

pauperis actions in this Court, all of which have ended with dismissal as frivolous, for failure to

state a claim, or for lack of subject matter jurisdiction."), report and recommendation adopted,

2018 WL 6567721 (M.D. Pa. Dec. 13, 2018); Brett v. Hansen, Civ. A. No. 12-127, 2013 WL

663914, at *3 (E.D.N.C. Feb. 25, 2013) ("Court records show that plaintiff has pursued,

unsuccessfully, scores of cases in twelve different federal districts."), report and

recommendation adopted, 2013 WL 1187433 (E.D.N.C. Mar. 22, 2013); Brett v. State Police,

Civ. A. No. 08-433, 2008 WL 2073899, at *4 (M.D. Fla. May 14, 2008) ("[Brett's] Complaint is

yet another attempt to sue a slew of individuals, but fails to state a cause of action." (footnote

omitted)). He is also subject to a prefiling injunction in at least one district. See Brett v.

Unknown Black Woman Jogger, Civ. A. No. 12-1516, 2013 WL 1774387, at *2 (D. Del. Apr. 24,

2013) (directing Brett to show cause "why he should not be enjoined from filing any complaint,

lawsuit, or petition for writ of mandamus, filed in the United States District Court for the District

of Delaware regarding or relating to alleged violations of his civil rights by reason of religion

and/or sex and slander including, but not limited to, actions against unknown individuals"). 4




4
  Brett was subsequently enjoined from filing "any complaint, lawsuit, or petition for a writ of
mandamus in the District of Delaware regarding or relating to alleged violations of his civil
rights by reason of religion and/or sex and slander including, but not limited to, actions against
unknown individuals." Brett v. Unknown Black Woman Jogger, D. Del. Civ. A. No. 12-1516
(Nov. 21, 2013 Order ECF No. 10 at 2, ~ 1.)
                                                   5
         C. Brett's Pending Complaints

             l. Brett v. Moller, Civ. A. No. 19-4546

         On September 30, 2019, Brett lodged a Complaint with the Court, which was docketed as

Civil Action Number 19-4546, along with a Motion to Proceed In Forma Pauperis and a Motion

to file his case under seal because he fears for his life. He identified ten Defendants in the

caption of the Complaint, including two individuals who appear to work for the United States

Customs Service and someone by the name of Steve Cannamiche, identified as a "court clerk,"

who has been sued by Brett on numerous prior occasions although the spelling of his name

varies. Brett also attached to his Complaint a list entitled "Addresses of Defendants," which lists

125 individuals and/or entities Brett apparently seeks to sue. (Civ. A. No. 19-4546 Compl. ECF

No. 2 at 6-9.) 5 Many of these individuals have previously been named as Defendants in Brett's

prior cases, e.g., the Honorable Mitchell S. Goldberg, who serves on this Court, Joe Biden and

his wife Jill, Congressman Robert Brady, and former Philadelphia District Attorney Seth

Williams.

         Brett's Complaint is rambling and unintelligible. He refers to numerous individuals

whom he appears to believe have wronged him or, perhaps, who have wronged society in some

respect. Brett indicates that he is seeking relief for events that occurred from 1986 through 2019.

(Id at 3.) His allegations are entirely disjointed and often do not clearly relate to the named

Defendants or events that happened in this decade. One of Brett's general themes is that various

individuals are spying on him or trying to harm him.




5
    The Court adopts the pagination assigned to Brett's Complaint by the CM/ECF system.


                                                  6
       Among other things, Brett discusses the shooting of various drug dealers, claims that

members of the Guadalopez family-whom he appears to identify as drug dealers-are

following him and "film[ing] [him] naked taking a shower and peeing and pooping." (Id.) He

also alleges, as he has in prior lawsuits, that he was hit by a car. His allegations are at times

sensational, such as his allegation that the Bidens are "part of a large group that broke into [his J

and Cheryl Brett's homes from 1989 until 2008"-a plot that he also appears to tie to the

Catholic church. (Id. at 11.) Brett's allegations also discuss the Mafia and strip clubs, as well as

other individuals' criminal acts and sexual exploits. As he has done in some of his prior cases,

Brett included a list oflicense plates and strip-club fliers featuring half-naked women.

           2. Brett v. Goldberg, Civ. A. No. 19-4674

        On October 7, 2019, Brett lodged a second Complaint with the Court, which was

docketed as Civil Action Number 19-4674, along with a Motion to Proceed In Forma Pauperis

and a Motion to file his case under seal because of alleged threats to his life. The Complaint lists

ninety-four Defendants, many of whom duplicate the Defendants identified in Civil Action

Number 19-4546. The Complaint asserts rambling, incoherent, disjointed allegations about drug

dealers, crimes committed against Brett, and Brett being hit by cars. Brett indicates that the

events giving rise to his claims occurred between 2008 and 2019 and claims he was an

undercover federal officer. (Civ. A. No. 19-4674 Compl. ECF No. 2 at 5.) He also claims that

various individuals including attorneys, federal agents, and a judge are following him. On

October 15, 2019, Brett filed a "Motion to Add to Case," which is a list of twenty-eight names of

individuals whom he apparently seeks to add as Defendants, even though these individuals all

already appear to be included in the original list of ninety-four Defendants. (Compare id at 2

with ECF No. 5.)



                                                   7
             3. Brett v. McLaughlin, Civ. A. No. 19-4799

          On October 16, 2019, Brett lodged a third Complaint with the Court, which was docketed

as Civil Action Number 19-4799, along with a Motion to Proceed In Forma Pauperis and a

Motion to file his case under seal because of alleged threats to his life. This Complaint appears

to name some new Defendants, including the Honorable Mary McLaughlin, the Judge who

presided over Brett's cases in this Court from 2008 through 2014. Brett's allegations again

appear to concern alleged threats made against his life over the course of several years by drug

dealers and others. He claims that the events giving rise to his claims took place between 2008

and 2019, although some of his allegations date back to the 1980s, and he appears to duplicate

many of the allegations raised in Civil Action Number 19-4674. (Civ. A. No. 19-4799 Compl.

ECF No. 2 at 4.) Brett has again included lists oflicense plates and pictures of partially nude

women with his Complaint.

    II.      STANDARD OF REVIEW

          The Court grants Brett leave to proceed in forma pauperis in these three cases because it

appears that he lacks the ability to pay the fees to commence these actions. Accordingly, 28

U.S.C. § 1915(e)(2)(B) requires the Court to dismiss Brett's Complaints if they are frivolous,

malicious, or fail to state a claim. A complaint is frivolous if it ''lacks an arguable basis either in

law or in fact," Neitzke v. Williams, 490 U.S. 319,325 (1989), and is legally baseless if it is

"based on an indisputably meritless legal theory." Deutsch v. United States, 67 F.3d 1080, 1085

(3d Cir. 1995).

          "A court that considers whether an action is malicious must, in accordance with the

definition of the term 'malicious,' engage in a subjective inquiry into the litigant's motivations at

the time of the filing of the lawsuit to determine whether the action is an attempt to vex, injure or



                                                   8
harass the defendant." Deutsch v. United States, 67 F.3d 1080, 1086 (3d Cir. 1995). In that

regard, "a district court may dismiss a complaint as malicious if it is plainly abusive of the

judicial process or merely repeats pending or previously litigated claims." Brodzki v. CBS

Sports, Civ. A. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

          Whether a complaint fails to state a claim under § 1915 (e)(2 )(B )(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Brett is proceeding prose,

the Court construes his allegations liberally. Higgs v. Atty Gen., 655 F.3d 333, 339 (3d Cir.

2011 ).

          Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. US. Supreme Court, 424 F. App'x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8's "plain" statement

requirement, the Court should "ask whether, liberally construed, a pleading 'identifies discrete

defendants and the actions taken by these defendants' in regard to the plaintiff's claims."

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the "plain" statement

requirement "even if it is vague, repetitious, or contains extraneous information" and ''even if it

does not include every name, date, and location of the incidents at issue." Id. at 93-94. The




                                                    9
important consideration for the Court is whether "a prose complaint's language ... presents

cognizable legal claims to which a defendant can respond on the merits." Id at 94.

          However, "a pleading that is so 'vague or ambiguous' that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8." Id at 93; see also Fabian v. St. Mary's

Med Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) ("Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.") (quotations omitted). Dismissals under Rule 8 are "'reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised."' Garrett, 93 8 F .3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

   III.      DISCL'SSION

          The Court will dismiss Brett's Complaints for failure to comply with Rule 8 and because,

to the extent his allegations can be understood, his Complaints are frivolous, malicious, and fail

to state a claim. The manner in which Brett's Complaints are pied makes them difficult to

understand. As noted above, Brett's allegations are disjoined, often illegible, and rambling,

such that it is not clear what he is trying to communicate and how, if at all, a given allegation

relates to a particular Defendant or Defendants. Indeed, it is often not clear who the Defendants

are in a given case. Furthermore, many of Brett's allegations are fanciful, delusional or

grounded in paranoia such that they are factually frivolous. The allegations in the three

Complaints, to the extent decipherable, often duplicate each other and replicate allegations

contained in other complaints that Brett has filed in this and other courts. In sum, the Court has

thoroughly reviewed Brett's filings and cannot discern any plausible basis for a non-frivolous



                                                  IO
claim upon which he could move forward. Given Brett's litigation history and the consistently

incomprehensible state of his filings, the Court concludes that any attempts at amendment would

be futile and will accordingly dismiss Brett's pending Complaints with prejudice.

       "When a district court is confronted with a pattern of conduct from which it can only

conclude that a litigant is intentionally abusing the judicial process and will continue to do so

unless restrained, ... [the court] is entitled to resort to its power of injunction and contempt to

protect its process." See Abdul-Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990). The All

Writs Act, 28 U.S.C. § 165l(a), provides a district court with the ability enjoin "abusive,

groundless, and vexatious litigation." Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993); see

also In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982). The Third Circuit has held that district

courts "must comply with the following requirements when issuing such prohibitive injunctive

orders against prose litigants." Brow, 994 F.2d at 1038. First, the Court should not restrict a

litigant from filing claims "absent exigent circumstances, such as a litigant's continuous abuse of

the judicial process by filing meritless and repetitive actions." Id.; see also Matter of Packer

Ave. Assoc., 884 F.2d 745, 747 (3d Cir. 1989). Second, the Court "must give notice to the

litigant to show cause why the proposed injunctive relief should not issue." Brow, 994 F.2d at

1038; see also Gagliardi v. Mc Williams, 834 F.2d 81, 83 (3d Cir. 1987). Third, the scope of the

injunctive order "must be narrowly tailored to fit the particular circumstances of the case before

the [] Court." Brow, 944 F.2d at 1038.

       As explained in detail above, Brett has engaged in a pattern of litigation activity that is

vexatious. For over a decade, he has filed incoherent, rambling, repetitive complaints that are

often based on delusional and unclear allegations. He proceeds pro se and is almost always

granted leave to proceed informa pauperis. Except for a handful of cases that failed because



                                                  11
Brett did not file complete informapauperis applications, Brett's complaints have been

dismissed upon screening pursuant to Rule 8 or pursuant to 28 U.S.C. § 19I5(e)(2)(B), because

they were frivolous, failed to state a claim, or did not fall within the Court's jurisdiction. Based

on this pattern of conduct, Brett will be directed to show cause why he should not be subjected to

an injunction in this Court preventing him from filing any new civil, non-habeas cases on an in

forma pauperis basis, unless: (I) he does so through counsel, or (2) he becomes incarcerated and

he files a lawsuit challenging the conditions of his confinement. In other words, to proceed with

a new civil action, Brett would be required to either pay the fees up front or he would be required

to file through counsel, unless he were filing a petition for a writ of habeas corpus or unless he

became incarcerated and filed a lawsuit challenging the conditions of his confinement. The

injunction also would not apply to criminal cases.

       It is difficult to more narrowly tailor an injunction to capture the type of litigation activity

exhibited by Brett in manner that also ensures Court resources will not be unnecessarily spent

managing frivolous filings. As Brett's complaints are challenging to decipher and regularly

include numerous known and unknown defendants, discuss several decades worth of events, and

appear to have no limiting principle as to subject matter, the injunction proposed above appears

necessary to prevent Brett's further abuse of the informa pauperis privilege. See In re

McDonald, 489 U.S. 180, 180 (1989) (per curiam) ("We also direct the Clerk not to accept any

further petitions from petitioner ... unless he pays the docketing fee required .... "); Hurt v.

Soc. Sec. Admin., 544 F.3d 308, 309 (D.C. Cir. 2008) ("Finding Hurt abused the privilege of

proceeding before this Court without paying the usually required fees, we revoke this privilege,

dismiss his forty-four pending cases and bar him from filing any future civil appeals without




                                                  12
paying the required fees."); 6 In re Picozzi, Civ. A. No. 18-2201, 2018 WL 3393279, at *11 (E.D.

Pa. July 12, 2018) (enjoining litigant for a period of two years "from filing new civil cases in

forma pauperis with the exception of any habeas cases or, should he end up incarcerated, cases

challenging the conditions of his confinement" where there was "no apparent limiting

principle---e.g., a limit on defendants, subject matter, case number, or time frame-that would

prevent [the litigant's] litigious behavior because[] ... the possible list of defendants associated

with those who have done [him] harm or who may be involved in a conspiracy against him

continues to expand"). To further limit Brett's filings by subject matter or previously named

defendants would be unworkable. That is because his complaints are regularly difficult to

understand, and his prior cases are so numerous that a review of whether a new case falls within

the scope of the injunction would be more cumbersome than dealing with the new case on its

merits, or lack thereof.




6
  In Hurt, the United States for the Court of Appeals for the District of Columbia Circuit
concluded that its opinion in In re Green, 669 F.2d 779 (D.C. Cir. 1981) (per curiam), which
held that a litigant could not be enjoined outright from filing new actions informa pauperis, had
been overruled by the Supreme Court's opinion in In re McDonald, which approved use of a
prefiling injunction to prohibit abusive litigants from filing on an in forma pauperis basis. The
Court of Appeals for the Third Circuit endorsed the approach discussed in Green, which required
a district court to permit abusive litigants subject to an injunction to seek leave to file new
allegedly meritorious cases provided they certified their claims had not been previously litigated,
but in doing so did not discuss the impact of McDonald. See Matter ofPacker Ave. Assocs., 884
F.2d 745, 748 (3d Cir. 1989) ("We find [Green] to be a novel approach to the problems
occasioned by pro se litigants who persist in filing great numbers of frivolous lawsuits."); see
also Abdul-Akbar v. Watson, 901 F.2d 329,333 (3d Cir. 1990) ("We once again endorse the
approach taken in In re Green as striking an appropriate balance between an indigent citizen's
interest in access to the district court and the court's interest in being free from abusive tactics.").
It appears the Third Circuit has not directly addressed "the propriety" of a "prospective
restriction on [a litigant's] ability to proceed l.FP." Aruanno v. Davis, 679 F. App'x 213,216 n.6
(3d Cir. 2017) (per curiam).




                                                   13
       Furthermore, if the Court required Brett to seek leave of court prior to filing a new case,

the Court would essentially be required to review the filings in the same manner as if Brett were

permitted to file without restriction. The Supreme Court has observed, in enjoining a litigant

from filing writs on an in forma pauperis basis, that:

       Every paper filed with the Clerk of [the] Court, no matter how repetitious or
       frivolous, requires some portion of the institution's limited resources. A part of
       the Court's responsibility is to see that these resources are allocated in a way that
       promotes the interests of justice. The continual processing of ...frivolous
       requests ...does not promote that end.

In re McDonald, 489 U.S.at 184. The Seventh Circuit has also accurately assessed the problem

that results when an abusive litigant is directed to first seek leave of court prior to being

permitted to file a document or new complaint:

       Often in such situations [with abusive litigants]-and they are distressingly
       common-courts enjoin the frivolous litigant from filing any paper with the court
       or its personnel without express prior authorization by a judge of the court.The
       problem with that response is that it places on the court, specifically the
       designated judge, the burden of reading the litigant's requests for authorization to
       file. It allows the barrage to continue, just with different labels on the filings and
       perhaps with fewer judges having to read the filings.

Support Sys. Int'/, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (internal citation omitted). The

Seventh Circuit suggested "[a] response less burdensome to the judiciary" which, in the case at

hand, took the form of a direction to "the clerks of all federal courts in the circuit to return

unfiled any papers that the litigant [in question] attempt[ed] to file, unless and until he [paid

certain] sanctions that [had] been imposed against him" with the exception of criminal and

habeas cases. Id. These cases lend support to the approach proposed here. Of course, Brett

will be given an opportunity to respond before the Court proceeds with a prefiling injunction of

any kind.




                                                   14
   IV.      CONCLUSION

         For the foregoing reasons, the Court will grant Brett leave to proceed in forma pauperis

and dismiss his Complaints in the above cases with prejudice. Brett will also be directed to show

cause within fourteen (14) days why he should not be subjected to an injunction in this Court that

prevents him from filing any new civil non-habeas cases on an in forma pauperis basis, unless

he does so through counsel or unless he becomes incarcerated and he files a lawsuit challenging

the conditions of his confinement. Brett's Motions to seal his cases will be denied, as will his

"Motion to Add to Case" in Civil Action Number 19-4674. See Miller v. Indiana Hosp., 16 F.3d

549, 551 (3d Cir. 1994); see also Brett v. Brett, 503 F. App'x 130, 133 (3d Cir. 2012) (per

curiam) ("[W]e discern no basis for ordering this appeal sealed."). An appropriate Order

follows.


                                              BY THE COURT:



                                              PETRESE B. TUCKER, J.




                                                 15
